FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 13, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 NATHANIEL JACKSON,

          Plaintiff - Appellant,
                                                         No. 10-7033
 v.                                          (D.C. No. 6:09-CV-00411-FHS-SPS)
                                                         (E.D. Okla.)
 RANDALL WORKMAN, Warden
 OSP; HARRY READING, Unit
 Manager of C Unit - OSP; Lt.
 ETCHISON; Sgt. REYNOLDS,
 Officer OSP; Sgt. KELLY, Officer
 OSP; Corporal CRENSHAW, Officer
 OSP; Corporal KEMPER, Officer
 OSP,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, EBEL, and LUCERO, Circuit Judges. **


      Plaintiff-Appellant Nathaniel Jackson, a state inmate proceeding pro se,

appeals the district court’s dismissal of his 42 U.S.C. § 1983 action. Mr. Jackson

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
sued Randall Workman, the warden of the Oklahoma State Penitentiary (“OSP”),

and various other OSP officers for an alleged July 29, 2009 beating in violation of

the Fifth, Eighth, and Fourteenth Amendments to the U.S. Constitution. R. 6-16,

247. The district court found that Mr. Jackson had not exhausted his

administrative remedies, as required by 42 U.S.C. § 1997e(a), and granted

Defendants’ motion to dismiss. Id. at 247-49.

      We review de novo a district court’s dismissal for failure to exhaust

administrative remedies under § 1997e(a). Jernigan v. Stuchell, 304 F.3d 1030,

1032 (10th Cir. 2002). On appeal, Mr. Jackson does not contend that he actually

exhausted his available administrative remedies. Instead, he reasserts the

substantive validity of his claims. Aplt. Br. 2-4.

      Prisoners suing under § 1983 regarding prison conditions must first exhaust

available administrative remedies. 42 U.S.C. § 1997e(a); Jernigan, 304 F.3d at

1032. The briefs and record show that Mr. Jackson has not exhausted his

administrative remedies. The Oklahoma Department of Corrections requires

prisoners to follow three steps of written grievances to exhaust their remedies: (1)

a request to the staff; (2) a grievance to the facility head; and (3) an appeal to the

administrative review authority. Aplee. Br. at 3; R. 52, 55-62. Defendants

submitted affidavits swearing that Mr. Jackson has not filed any grievance appeal

regarding any non-medical issues in his complaint, R. 69, and that he has not filed

any grievance appeal regarding medical issues in the last several years, id. at 79.

                                          -2-
Because Mr. Jackson did not exhaust the available administrative remedies, §

1997e(a) bars his suit.

       AFFIRMED. We DENY request for appointment of counsel. We GRANT

appellant’s motion to proceed without prepayment of fees and remind appellant

that he is obligated to continue to make partial payments until the filing fee is

paid in full.



                                               Entered for the Court


                                               Paul J. Kelly, Jr.
                                               Circuit Judge




                                         -3-